Citation Nr: 1533257	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-02 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals from laminectomy for herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to a total disability based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent rating for the Veteran's lumbar spine disability.  In December 2011, the Veteran claimed that he was unable to work due to such disability.  In the January 2012 statement of the case, the RO continued the 20 percent rating for the lumbar spine disability and denied entitlement to a TDIU.  Thereafter, the Veteran perfected an appeal as to both issues.

In his February 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In April 2015, the Veteran was informed that his requested hearing had been scheduled for May 7, 2015; however, on May 4, 2015, the Veteran's attorney requested that the hearing be cancelled  the Veteran requested that his hearing scheduled for May 7, 2015 be cancelled.  Therefore, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

In June 2014 and June 2015, the Veteran's attorney submitted additional evidence.  In the June 2015 correspondence, the attorney indicated that the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. 20.1304(c).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability.  In this regard, he was most recently afforded a VA examination in November 2011.  Since such time, however, a VA Disability Benefits Questionnaire (DBQ) completed in April 2014 by the Veteran's private treating physician, Dr. L.E.C., as well as an April 2014 Functional Capacity Evaluation (FCE) report completed by Dr. L.E.C. suggest that his lumbar spine disability has markedly worsened.  Indeed, during the most recent November 2011 VA examination, forward flexion was to 40 degrees, the Veteran had full muscle strength testing, there was no atrophy, sensory examination was essentially normal, there was no noted radiculopathy or any other neurological abnormalities, and there was no indication of intervertebral disc syndrome (IVDS).  The examiner also noted that the Veteran's service-connected lumbar spine disability did not impact his ability to work.

Conversely, on the April 2014 DBQ and FCE reports, it is noted that the Veteran's forward flexion was to 19 degrees, he exhibited 1/5 (palpable or visible muscle contraction, but no joint involvement) with all muscle testing, he exhibited constant severe bilateral lower extremity radicular pain involving bilateral femoral and sciatic nerves, IVDS was documented, and the examiner noted that the Veteran had incapacitating episodes of at least 6 weeks in the past 12 months.  In sum, as these reports suggest an increase in severity since the November 2011 VA examination, the Board finds an updated VA examination, with all necessary testing to include electromyography (EMG) and nerve conduction studies (NCS), is needed in order to fully and fairly evaluate the claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, it appears as if there are outstanding private treatment records.  Dr. L.E.C. indicated in the April 2014 FCE report that he has treated the Veteran on a regular and consistent basis since January 30, 2014.  The Board notes, however, with the exception of the April 2014 DBQ and FCE reports, there are no records from Dr. L.E.C. associated with the Veteran's file.  Such records are pertinent to the claim before the Board and must be obtained.  The Board observes that Dr. L.E.C. indicated that the Veteran has had incapacitating episodes, and the records should be able to document bedrest ordered by Dr. L.E.C.  See 

Relevant to the TDIU claim, the Board notes the TDIU issue is "inextricably intertwined" with the resolution of the increased lumbar spine rating claim on appeal here, and therefore, it must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. L.E.C. dated from January 2014 to the present and the Tampa VA Medical Center dated from November 2011 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include EMG and NCS.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the following:

Indicate the nature and severity of all manifestations of the lumbar spine disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable ankylosis of the entire cervical spine; or unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment (i.e., left and/or right lower extremity, bladder or bowel impairment, and/or erectile dysfunction), and, if so, which nerves are involved, and the extent of the impairment.  

The examiner should also specifically address whether such disability results in IVDS with incapacitating episodes and, if so, the frequency and severity of such episodes.

The examiner is also asked to address any functional impairment the Veteran's lumbar spine disability has on his ordinary activities, to include employability taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Additionally, the examiner is asked to address and comment on the April 2014 DBQ and FCE reports and to resolve any conflicting medical findings.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

